Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 22, 2019

                                      No. 04-19-00029-CV

                       IN THE INTEREST OF H.E.W.M., A CHILD,

                 From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 16-443CCL
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER
        Appellant seeks to appeal an order signed on October 17, 2018. This order does not
appear to dispose of all claims in the case, and no severance order appears in the record. An
order that does not dispose of all parties and causes of action is not final and appealable. See
Houston Health Clubs, Inc. v. First Court of Appeals, 722 S.W.2d 692, 693 (Tex. 1986);
Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

        It is therefore ORDERED that appellant show cause in writing within fifteen days of the
date of this order why this appeal should not be dismissed for lack of jurisdiction. All appellate
deadlines are suspended pending our determination of whether we have jurisdiction of this
appeal.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court